Citation Nr: 0736551	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  07-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1968 
to August 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence demonstrates that bilateral hearing loss is 
not related to active service.

2.  The evidence demonstrates that bilateral tinnitus is not 
related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claims, a March 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for bilateral hearing loss and bilateral tinnitus.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

As to development of the record, the veteran's service 
medical records, VA examination report, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran's August 1967 service entrance examination 
indicates bilateral whisper test results of 15/15.  An August 
1968 examination also shows bilateral whisper test results of 
15/15.  The veteran's August 1970 service discharge 
examination indicated bilateral whisper test results of 
15/15.  Otherwise, the service medical records do not show 
any hearing loss or tinnitus complaints, treatment, or 
diagnoses.

A January 2005 private medical record diagnosed chronic 
tinnitus and right ear hearing impairment.  

An April 2005 VA audiological examination was conducted for 
compensation purposes upon review of the claims file.  The 
veteran reported inservice noise exposure, to include working 
in the laundry service aboard his ship without hearing 
protection.  The veteran also reported that prior to service 
entrance he worked in factories, in construction, and as a 
truck driver.  After service, he worked in construction and 
as a law enforcement officer and was routinely exposed to 
noise.  The veteran stated that he was provided hearing 
protection while working in law enforcement.  The veteran 
reported that he could not hear the telephone ringing with 
his right ear and that he had to turn his left ear in the 
direction of conversation to hear.  The veteran reported he 
had had tinnitus for years, was not sure when it began, and 
that it was primarily on the right side.


Upon audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
35
45
LEFT
20
30
30
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the bilateral ears.  Right ear bone conduction 
thresholds were markedly better than air conduction 
thresholds at 500 and 1000 Hz.  Left ear bone conduction 
thresholds were notably better than air conduction thresholds 
at 1000 Hz.  These differences constituted an air-bone gap.  
Tympanometry revealed greater than average ear drum and 
middle ear compliance.  The examiner diagnosed right ear mild 
to moderate hearing loss, mixed sensorineural and conductive 
type, and left ear borderline normal hearing that was not a 
disability for VA purposes.  

The examiner opined that the right ear hearing loss pattern 
was not typical of noise exposure.  The examiner also opined 
that although at 4000 Hertz, the right ear hearing loss was 
sensorineural; this hearing loss was less likely than not the 
result of the noise exposure during military service because 
the veteran's reports of right ear tinnitus and the lack of 
left ear hearing loss in the higher frequencies were unlikely 
if the hearing loss was due to a noisy environment without 
hearing protection.

In his January 2007 substantive appeal, the veteran stated 
that during service he was exposed to laundry room noise and 
gunfire noise without hearing protection.  

At the June 2007 Board hearing, the veteran testified that 
during service, he was exposed to anti-aircraft gun practice, 
small planes flying overheard, and the laundry service noise.  
He stated that during service he went to sick bay where a 
corpsman washed out his ears and told him he had a buildup of 
wax.  He reported that he had experienced a sound in his ears 
since service discharge.  He stated that post-service, he 
worked delivering furniture, in construction, and in law 
enforcement, and used hearing protection in his employment.

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss 
and tinnitus.  There is no left ear hearing loss for VA 
purposes.  38 C.F.R. § 3.385 (in pertient part, impaired 
hearing for VA purposes will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater); Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

There are current diagnoses of right ear hearing loss and 
tinnitus.  Degmetich, 104 F.3d at 1333.  But right ear 
hearing loss was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  In addition, there 
was no evidence of inservice right ear hearing loss or 
tinnitus.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  The Board notes, however, that the veteran 
testified that during service he went to sick bay with an ear 
complaint.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms).  

Importantly, however, the other evidence of record does not 
indicate a relationship between right ear hearing loss, 
tinnitus and active service, to include inservice noise 
exposure.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  Hearing loss and tinnitus were not diagnosed 
until 2005, or 35 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  

Most importantly, the VA examiner opined that the veteran's 
right ear hearing loss and tinnitus were unrelated to active 
service, based upon a review of the claims file, physical 
examination, the veteran's reported history of post-service 
noise exposure, and test results that indicated that 
inservice noise exposure would not have caused the veteran's 
type of hearing loss or tinnitus.  This is very persuasive 
evidence.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert).  

Accordingly, the Board concludes that service connection for 
bilateral hearing loss and bilateral tinnitus is not 
warranted.  In reaching these decisions the Board considered 
the doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


